FARRELL, FRITZ, CAEMMERER  CLEARY Williston Park, Town of North Hempstead
This is in reply to your letter of August 30, 1976, in which, as attorney for several villages in the Town of North Hempstead, you ask for an opinion relating to the application of a town local law authorizing the conduct of games of chance within the town to villages situated in the town.
General Municipal Law, § 186.1 defines "Municipality" as being any city, town or village within the State. Authorized organizations may conduct games of chance within the territorial limits of a municipality pursuant to General Municipal Law, §187. The language of this section contains the proviso:
  "* * * where the electors of a village shall hereafter approve a local law or ordinance pursuant to section one hundred eighty-eight of this article, the right, power and authority under this article of any town in which such village is located shall not extend to such village during such time as such village local law or ordinance is in effect." (Emphasis supplied.)
General Municipal Law, § 188-a, provides in substance that the common council or other legislative body of a municipality may by local law or ordinance provide for the licensing of authorized organizations, but that such local law or ordinance shall not become effective until approved by the majority of the electors of the municipality qualified to vote for its officers.
Town Law, § 132, provides that a rule, regulation or ordinance of a town shall be effective and operative only in that portion of the town outside of any incorporated village or city therein, except as otherwise specifically provided by statute. General Municipal Law, § 187, provides that the election of a town to conduct games of chance within its boundaries shall not extend to a village within the town which has approved a local law or ordinance providing for games of chance within the village itself. Because of the exception contained in Town Law, § 132, General Municipal Law, § 187 controls in this instance. In the absence of a village local law or ordinance the town local law applies within the geographical boundaries of the town and villages contained therein are subject to it.
In reaching the foregoing conclusion, we have considered our prior opinions, 1975 Atty. Gen. [Inf.] 153 and 1974 Opns. Atty. Gen. 28, which you called to our attention. Each construes statutes which are not pertinent here.